Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
The amendment filed January 7, 2022 with the RCE submission has been entered and considered. With the entry of the amendment, claims 1-3 are canceled and claims 4-7 and new claim 8 are pending for examination.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 5 is now confusing as worded, where it generally has that fluorine compound is present in the treating liquid, while parent claim 4 says that fluorine compound is not present in the liquid when m or x is 4 in the glycol ether, and claim 5 does not exclude these glycol ethers, so it is unclear if fluorine compound is now supposed to be present, even when m or x is 4. For the purpose of examination, it is understood that the glycol ether formula with m or x is 4 is not used for the claim 5 process, but applicant should clarify what is intend, without adding new matter.  Claim 7 is also rejected as it does not cure the defects of parent claim 5.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and  7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 generally has that fluorine compound is present in the treating liquid, while parent claim 4 says that fluorine compound is not present in the liquid when m or .
Applicant may cancel the claim (s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al (US 2011/0259373), in view of Knifton (US 4315994), EITHER alone OR further in view of Saiki et al (US 2008/0053560).
Claim 4: Hotta teaches a process for producing a printed wiring (circuit) board (0002, 0027, 0086), where the process includes a roughening treatment step of roughening an insulating resin substrate, where the substrate can contain a filler (note 0027, 0030-0032, the forming the holes/trenches understood to provide roughening, as firstly, the surface now has holes/trenches, giving roughness, and there is also remaining smear, which as residue on hole/trench walls (note 0005, 0035) would also roughen the surface).  The process includes a further treatment step of treating residues  generated on the substrate by the roughening treatment step (the smear) to remove residue (0028-0029, 0053 for example), and then a step of electroless plating step  of applying electroless plating to an insulating resin treated in the further treatment step 
As to the specific ethylene glycol monoalkyl ether used, Knifton evidences that conventional ethylene glycol monoalkyl ethers would include ethylene glycol monoethyl ether (ethylene based glycol ether of the ethylene based glycol ether formula claimed where m is 1 and n is 2) or ethylene glycol monopropyl ether (ethylene based glycol ether of the ethylene based glycol ether formula claimed, where m is 1 and n is 3) (column 4, lines 15-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Hotta to provide that the ethylene glycol monoalkyl ether used is ethylene glycol monoethyl ether or ethylene glycol monopropyl ether as suggested by Knifton, since Hotta teaches using ethylene glycol monoalkyl ether and Knifton teaches that ethylene glycol monoethyl ether or ethylene glycol monopropyl ether is a conventional form of such an ethylene glycol monoalkyl ether.  Since the same ethylene glycol monoethyl ether or ethylene glycol monopropyl ether taught by applicant would be present, it is understood that the material would also remove filler as claimed at the same time as the reducing residues (or at least the amounts of hydrogen peroxide and glycol ether would be optimized, noting amounts in Hotta at 0039, 0045 and such optimized amounts remove filler as claimed) since all the same solution features claimed for providing such action provided. prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Optionally, as to the further use of Saiki, Hotta notes the insulating resin substrate can be epoxy resin (0031). Saiki describes epoxy resin cores, for example, for wiring boards, where the cores can have 40 wt% or less silica added (0039-0041, 0035), with a specific example of an epoxy resin core with 40 wt% silica (in the claimed range) (0073-0074), where it is indicated that the cores can be provided with through holes an plated by electroless plating (0064), thus indicating filler used in insulating resin substrates can be silica, for example.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hotta in view of Knifton, to use for the insulating substrate an epoxy resin with silica (SiO2) filler, for example, as suggested by Saiki as a predictably acceptable substrate material, since Hotta indicates how epoxy resin substrates (which can have filler) to be electrolessly plated can be used, and Saiki indicates how epoxy resin substrates (core) with filler that can be electrolessly plated for forming wiring boards can be conventionally formed with epoxy resin silica filler. Since the same ethylene glycol monoethyl ether or ethylene glycol monopropyl ether taught by applicant would be present, it is understood that the material would also remove silica filler as claimed at the same time as the reducing residues (or at least the amounts of hydrogen peroxide and glycol ether would be optimized, noting amounts in Hotta at 0039, 0045 and such optimized amounts remove filler as claimed) since all the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 8: No amine reducing agent would be taught, since Hotta specifically indicates using hydrogen peroxide in the treating solution, and Hotta would not require amine reducing agent to be present with the glycol ether used for stabilizer.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Knifton, EITHER alone OR further in view of Saiki as applied to claims 4 and 8 above, and further in specifically in view of Saiki.
Claim 6: Hotta indicates the substrate as an insulating resin of epoxy, for example, with filler as discussed above for claim 4.  As to the use of and specific amount of silica filler, Saiki describes epoxy resin cores, for example, for wiring boards, where the cores can have 40 wt% or less silica added (overlapping the claimed range) (0039-0041, 0035), with a specific example of an epoxy resin core with 40 wt% silica (in the claimed range) (0073-0074), where it is indicated that the cores can be provided with through holes an plated by electroless plating (0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hotta in view of Knifton, EITHER alone OR further in view of Saiki to use for the insulating substrate an epoxy .

Claims 4, 5 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Japan 2009-270174 (hereinafter ‘174) in view of EITHER Schafer et al (US 5591488) OR Japan 2010-121143 (hereinafter ‘143), and further in view of EITHER Mizutani et al (US 2013/0244443) OR Sakurai (US 2012/0064722).
Claims 4, 5: ‘174 teaches a process for producing a wiring board (0001), where the process comprises a roughening treatment step of roughening an insulating resin substrate that contains a silica filler (0009-0010), then a reduction and filler removal step of reducing residues generated on the insulating substrate by the roughening treatment step and at the same time removing (etching) the filler contained in the resin insulating substrate (note o010, 0017, 0026-0028, 0030, 0034, 0051), and thereafter, an electroless plating step of applying electroless plating to an insulating resin etched by the reduction and filler removal step (0010, 0037, 0041). In the reduction and filler removal step, a treating liquid can be provided that contains a reducing agent and a fluorine compound (as in present claim 5), and can also contain a surfactant (0023, 0027-0028, 0030).   ‘174 further describes that the roughening step can be that using permanganate (0022, 0029), where it is described that roughening with permanganate leaves residue of manganese oxide, where reducing agent to dissolve and remove such 
(A) As to the specific reducing agent of hydrogen peroxide or glyoxylic acid. ‘174, as discussed above, notes example (“such as”) reducing agents such as hydroxylamine sulfate, sodium hypophosphite, etc. (0023, 0030).  Furthermore:
(A)(1) further using Schafer: Schafer further teaches a process where a polymer substrate/workpiece is to be swelled, etched and metallized with electroless plating, where the etching can be using a permanganate solution (note column 5, lines 40-68, column 6, lines 20-35 and 50-68), where it is described that MnO2 (manganese oxide) formed on the surface can be removed after the etching with permanganate by reducing with acidic hydrogen peroxide, before further treatment (column 6, lines 20-35 and 50-68, for example).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘174 to use hydrogen peroxide as the reducing agent in the process as suggested by Schafer with an expectation of predictably acceptable results, because ‘174 teaches to use reducing agent in the pretreatment solution that will remove and reduce manganese oxide from permanganate etching, and gives example reducing agents, but as examples, are not limited to these, and Schafer teaches another known reducing agent material of hydrogen peroxide that can be conventionally known to remove manganese oxide after etching with permanganate and before further plating.
(A)(2):further using ‘143: ‘143 further teaches a process that describes etching polymer/resin with a manganate/permanganate containing solution, followed by a treatment with a solution containing a reducing agent compound and amine to remove manganese material adhering to the resin solution, where this helps prevent 
(B) ‘174 does not specifically teach that the treating liquid can also contain an ethylene based or polypropylene based glycol ether as claimed.  ‘174 does teach that the treatment liquid also etches the silica based filler (so acts to remove filler) using the fluorine compound such as hydrogen fluoride (note 0026-0027).
(B)(1) further using Mizutani: Mizutani further teaches an etching liquid using hydrofluoric acid and also an organic solvent that acts to etch silicon oxide (abstract), where the solvent can be ethylene glycol monomethyl ether or ethylene glycol monoethyl ether (ethylene based glycol ether of claim 4 where m is 1 and n is 1 or 2, for example) (note Table 1 examples, of 102 and 107, for example, 0077), where the solvent helps to enhance selectivity of etching to etch silicon oxide (note abstract, 0086-0087).  Therefore, it would have been obvious to one of ordinary skill in the art before the 
(B)(2) further using Sakurai: Sakurai further teaches an etching liquid using hydrofluoric acid and also an organic solvent that acts to etch silicon dioxide (abstract, 0042), where the solvent can be propylene glycol monomethyl ether or propylene glycol monoethyl ether, for example (propylene based glycol ether of claim 4 where x is 1 or 2 and y is 1, for example) (note Table 1, 0043, 0044, 0047), where the solvent helps to give good even etching (note figures 1, 2, 0056, 0048-0049), where propylene glycol monomethyl ether is actually a preferred solvent (0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘174 in view of EITHER Schafer OR ‘143 to further use propylene glycol monomethyl ether or propylene glycol monoethyl ether in the solution with the fluorine etching compound to further help the evenness of etching the silicon dioxide (silica material) as suggested by Sakurai, since ‘174 wants to etch silica in the substrate using the fluorine compound, and Sakurai describes how when etching silicon oxide material, a solution with fluorine compound can further contain propylene glycol monomethyl ether or propylene glycol monoethyl ether in the solution to further enhance evenness of etching silicon dioxide.
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘174 in view of EITHER Schafer OR ‘143, and further in view of EITHER Mizutani OR Sakurai as applied to claims 4-5  and 8 above, and further in view of Saiki et al (US 2008/0053560).
Claims 6, 7: ‘174 indicates the substrate as an insulating resin of epoxy, for example, with silica filler (0009, 0035).  As to the specific amount of silica filler, Saiki describes epoxy resin cores, for example, for wiring boards, where the cores can have 40 wt% or less silica added (overlapping the claimed range) (0039-0041, 0035), with a specific example of an epoxy resin core with 40 wt% silica (in the claimed range) (0073-0074), where it is indicated that the cores can be provided with through holes an plated by electroless plating (0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘174 in view of EITHER Schafer OR ‘143, and further in view of EITHER Mizutani OR Sakurai to use for the insulating substrate an epoxy resin with 40 wt% silica (SiO2) filler, for example, as suggested by Saiki as a predictably acceptable substrate material, since ‘174 indicates how epoxy resin substrates with silica filler to be electrolessly plated can be used, and Saiki indicates how epoxy resin substrates (core) with silica filler that can be electrolessly plated for forming wiring boards can be conventionally formed with epoxy resin and 40 wt% silica.

The rejection of claims 4 and 5 under 35 U.S.C. 103 as being unpatentable over Saijo et al (US 2015/0072070), as evidenced by Japan 2009-270174 (hereinafter ‘174), and further in view of EITHER Schafer et al (US 5591488) OR Japan 2010-121143 (hereinafter ‘143) is withdrawn due to the amendments of January 7, 2022, changing the scope of the claims.

The rejection of claims 4 and 5 under 35 U.S.C. 103 as being unpatentable over Japan 2009-270174 (hereinafter ‘174) in view of Saijo et al (US 2015/0072070) and EITHER Schafer et al (US 5591488) OR Japan 2010-121143 (hereinafter ‘143) is withdrawn due to the amendments of January 7, 2022, changing the scope of the claims.

Terminal Disclaimer
The terminal disclaimer filed on January 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,374,913 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The rejection of claims 4-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,374,913 (hereinafter ‘913) in view of Japan 2009-270174 (hereinafter ‘174) and EITHER Schafer et al (US 5591488) OR Japan 2010-121143 (hereinafter ‘143) is withdrawn due to the acceptable terminal disclaimer filed January 7, 2022, as discussed in the Terminal Disclaimer section above.

Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered. 
(A) Note the new rejections provided due to the amendments to the claims, including the new 35 USC 112 rejections, the new rejections using the primary reference to Hotta, and also the new reference to Knifton (and optional use of Saiki) and the new rejections using the primary reference to ‘174 with the additional new references of EITHER Mizutani OR Sakurai.
 (B) As to the 35 USC 103 rejections it is argued that the species of  Saijo are used with fluorine compounds, and that is now excluded.  Due to the amendments to the claims, the rejections using Saijo have been withdrawn, and new rejections as provided above have been used that provide all features as claimed.
Further, as to claim 8, note the discussion in the rejection above for the features of claim 8 using the primary reference to Hotta.  Further as to the rejection of claim 8 when using the primary reference to ‘174, it is argued that in the simultaneous treatment, only amines are effective as reducing agents, and other reducing agents are excluded, and the reducing agents in Schafer are only effective for removing manganese oxide, and so no motivation to increase adhesion. It is also argued that ‘143 also requires amines to be present. The Examiner has reviewed these arguments, however, the rejection is maintained.  As to ‘174, it describes wanting to remove manganese oxide by a reduction with a reducing agent, noting how  a variety of exemplary reducing agents can be used including amine agents and non-amine agents, and it not limited to these (0023), and as to the simultaneously etching/reducing, it is described that this is done by adding filler etching treatment liquid to the dissolution treatment liquid with the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718